State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 20 SSM 26
 Dorothy Reames, &c.,
         Appellant,
      v.
 State of New York et al.,
         Respondents.




 Submitted by W. Bradley Hunt, for appellant.
 Submitted by Jonathan D. Hitsous, for respondents.




 MEMORANDUM:

        The order of the Appellate Division should be affirmed, with costs.

        The Appellate Division applied the correct substantial factor test (see e.g. Brown v

 State of New York, 31 NY3d 514, 519-520 [2018]), and record evidence supports the Court

 of Claims’ affirmed finding that defendants’ negligence was not a substantial factor in

 aggravating decedent’s injuries or causing his death.


                                            -1-
                                         -2-                              SSM No. 26

On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
costs, in a memorandum. Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas
and Cannataro concur.



Decided January 6, 2022




                                         -2-